Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 6/16/2021. Claims 1-20 have been examined in this application. As of the date of this communication no Information Disclosure Statement (IDS) has been filed on behalf of this case. 
	Examiner notes: NPL and Foreign references cited on the PTO 892 Notice of References Cited but not provided were previously provided in the parent application therefore are not provided in this continuation.  See MPEP 707.05(a) (cited herein: 
	“ Copies of references cited by applicant in accordance with MPEP §§ 609, 707.05(b), and 708.02 are not furnished to applicant with the Office action. Additionally, copies of references cited in continuation applications if they had been previously cited in the parent application are not furnished. The examiner should check the left hand column of form PTO-892 if a copy of the reference is not to be furnished to the applicant.”.
Specification
2.	The use of the terms GOOGLE (see paragraph 0005), JAVASCRIPT (see paragraph 0009), OPENX (see paragraph 0063), APPNEXUS (see paragraph 0063), and OATH (see paragraph 0063), which are trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Priority
3.	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15801183, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
In particular, the prior filed application 15801183 does not provide support at least for the “video”, “video header”, or “video player” limitations in the independent claims.  Therefore since priority is claim by claim not limitation by limitation, the filing date for the purposes of prior art for all claims in this application is the filing date of the 

See MPEP 2133.01 Rejections of Continuation-in-part (CIP) applications [R-10.2019] (cited herein): 
	The effective filing date of a claimed invention is determined on a claim-by-claim basis and not an application-by-application basis. See MPEP § 2139.01 for guidance in determining the effective filing date of a claimed invention under pre-AIA  35 U.S.C. 102.
	When applicant files a continuation-in-part application, none of whose claims are supported by the parent application under pre-AIA  35 U.S.C. 112, first paragraph, the effective filing date is the filing date of the child CIP. Any prior art disclosing the invention or an obvious variant thereof having a critical reference date more than 1 year prior to the filing date of the child will bar the issuance of a patent under pre-AIA  35 U.S.C. 102(b). Paperless Accounting v. Bay Area Rapid Transit System, 804 F.2d 659, 665, 231 USPQ 649, 653 (Fed. Cir. 1986).
	Any claim that only contains subject matter that is fully supported in compliance with the statutory requirements of pre-AIA  35 U.S.C. 112, first paragraph, by the parent application of a CIP will have the effective filing date of the parent application. On the other hand, any claim that contains a limitation that is only supported as required by pre-AIA  35 U.S.C. 112, first paragraph, by the disclosure of the CIP application will have the effective filing date of the CIP application. See, e.g., Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012)(patent issuing from parent application was relied upon as prior art against the claims in CIPs that did not find support in the parent application); Studiengesellschaft Kohle, m.b.H. v. Shell Oil Co., 112 F.3d 1561, 1564, 42 USPQ2d 1674 (Fed. Cir. 1997)("To qualify for an earlier filing date, section 120 requires, inter alia, that the earlier-filed U.S. patent application contain a disclosure which complies with 35 U.S.C. § 112, p 1 (1994) for each claim in the newly filed application. Thus, this benefit only applies to claims that recite subject matter adequately described in an earlier application, and does not extend to claims with subject matter outside the description in the earlier application.").

	And additionally See MPEP 2152.01 Effective Filing Date of the Claimed Invention [R-10.2019](cited herein): 

	As under pre-AIA  law, the effective filing date of a claimed invention is determined on a claim-by-claim basis and not an application-by-application basis. That is, the principle that different claims in the same application may be entitled to different effective filing dates vis-à-vis the prior art remains unchanged by the AIA .

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 1, Applicant recites a method for increasing the number of advertisers bidding on an advertising impression for a video while maintaining a low latency.  There is insufficient antecedent basis for the limitation, the number of advertisers, in the claim (e.g. the limitation number of advertisers is not previously recited in the claim).  For the purposes of this examination, the Examiner will interpret the claim as follows: a method for increasing a number of advertisers bidding on an advertising impression for a video while maintaining a low latency. 
	Further claims 2-13 that depend on independent claim 1 are rejected based on their dependency under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim Interpretation - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	The claims of the present application 17349143 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11263669 (Application Number 15801183, parent application for which the current application is a continuation in part (CIP)).  While the claims are not identical, they are not patentably distinct from each other because they obviously claim the same invention. 
	Specifically the only difference in the present applications independent claims (1,14, and 19) as compared to those claims of US Patent No. 11263669, is that while the US Patent recites a header bidding method and corresponding computer readable medium of increasing the number of advertisers while maintaining low latency in a webpage, it does not expressly teach inserting ads into videos or more specifically as recited in the claims ad impression for a video, a video header or a video player. 
video, a video header or a video player (see abstract, paragraphs 0024, 0030, 0034, and 0016, Examiner’s note: teaches inserting ads into videos (playback streams) over the internet through the use of a header onto a user’s browser 136 on a user’s  display device). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified US Patent No. 11263669 with the aforementioned teachings from Hua et al. with the motivation of providing a way to provide ads to another known type of internet content (see Hua et al. paragraphs 0002, 0011, 0016, and 0034), when providing ads to content over the internet is taught in US Patent No. 11263669 (see claim 1). 
	Further in the efforts of compact prosecution (limitations of the present application not found in the US Patent No. 11263669 beyond those discussed above): 
	- Claim 11, Patent No. 11263669 teaches advertising constraints like size and placement but does not teach other advertising constraints like duration and skipping.  However, Hua et al. (United States Patent Application Publication number: US 2007/0204310) which is in the art of inserting ads into video content (see abstract) teaches other advertising constraints like duration and skipping (see paragraph 0030, Examiner’s note: In one implementation, for example, such criteria is based on one or more of the length of the source video content, length and number of candidate adclip( s 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Patent No. 11263669  with the aforementioned teachings from Hua et al. with the motivation of providing a way to include other types or kinds of constraints for providing targeted online advertisements (see Hua et al. paragraph 0030), when US Patent No. 11263669 practically suggests as much by teaching providing various types of advertising constraints to provide targeted advertisements to the user (see claim 11) is known. 
	-Claim 13, Patent No. 11263669 teaches different combination of wrappers (see claim 1 and 19) however, does not teach claim 13. However Theodore (United States Patent Application Publication number: US 2019/0130041) teaches this claim (see paragraph 0023, Examiner’s note: “The control wrapper may be one of the first wrapper, the second wrapper, or the third wrapper.”).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Patent No. 11263669 with the aforementioned teachings from Theodore with the motivation of providing a way to provide different combinations of wrappers (see Theodore paragraph 0023), when Patent No. 11263669 practically suggests as much by teaching different combinations of wrappers (see claims 1 and 19)
	

	Specifically the only difference in the present applications independent claims (1,14, and 19) as compared to those claims of US Patent No. 10,943,258, is that while the US Patent No. 10,943,258 recites a header bidding method in a webpage and corresponding computer readable medium, it does not expressly teach inserting ads into videos or more specifically as recited in the claims ad impression for a video, a video header or a video player. 
	However, Hua et al. (US 2007/0204310) which is in the art of inserting ads into video content (see abstract) teaches inserting ads into videos or more specifically as recited in the claims ad impression for a video, a video header or a video player (see abstract, paragraphs 0024, 0030, 0034, and 0016, Examiner’s note: teaches inserting ads into videos (playback streams) over the internet through the use of a header onto a user’s browser 136 on a user’s  display device). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified US Patent No. 10,943,258 with the aforementioned teachings from Hua et al. with the motivation of providing a way to provide ads to another known type of internet content (see Hua et al. paragraphs 0002, 0011, 0016, and 0034), when providing ads to content over the internet is taught in US Patent No. 10,943,258 (see claim 1). 
	Further in the efforts of compact prosecution (limitations of the present application not found in the US Patent No. 10,943,258 beyond those discussed in the independent claims above):
	- Claim 2. US Patent does not teach the claim limitation. However, Theodore (United States Patent Application Publication number: US 2019/0130041) teaches this claim(see paragraph 0018, Examiner’s note: The control wrapper may be used to cut off bidding on the first advertising impression for the webpage after a predefined period of time has passed). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent in view of Hua with the aforementioned teachings from Theodore with the motivation of providing a way to control timing and synchronization of ad bidding (see paragraph 0018), when the patent uses the control wrapper to control timing and synchronization of ad bidding (see claim 1) 
	- Claim 3. US Patent does not teach the claim limitation. However, Theodore (United States Patent Application Publication number: US 2019/0130041) teaches this claim(see paragraph 0018, Examiner’s note: The control wrapper may cut off bidding before bids are received from all of the first subset of advertisers, the second subset of advertisers, or the third set of advertisers).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent in view of Hua with the aforementioned teachings from Theodore with the motivation of providing a way to control timing and synchronization in ad bidding (see paragraph 0018), when the 
	-Claim 4. US Patent does not teach the claim limitation. However, Theodore (United States Patent Application Publication Number: US 2019/0130041) teaches this claim(see paragraph 0018, Examiner’s note: The control wrapper may be configured to immediately terminate the bidding process of the first wrapper, the second wrapper, and the third wrapper for the first advertising impression when bids are received from all of the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent in view of Hua with the aforementioned teachings from Theodore with the motivation of providing a way to control timing and synchronization in ad bidding (see paragraph 0018), when the patent uses the control wrapper to control timing and synchronization in ad bidding (see claim 1)
	- Claim 5. US Patent does not teach the claim limitation. However, Theodore (United States Patent Application Publication number: US 2019/0130041) teaches this claim(see paragraph 0019, Examiner’s note: “The method may further include steps of determining a highest bid for each subset of advertisers for the first advertising impression among all bids received from the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers and passing the highest bid for each subset of advertisers for the first advertising impression

	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent  in view of Hua with the aforementioned teachings from Theodore with the motivation of determining a way to determine a highest bid (see paragraph 0019), when the patent determines the highest bid from multiple subsets of possible advertisements or advertisers (see claim 1)
	- Claims 6 and 15. US Patent does not teach the claim limitation. However, Theodore (United States Patent Application Publication number: US 2019/0130041) teaches this claim(see paragraph 0020, Examiner’s note: “The method may further include steps of determining a first subset highest bid for the first advertising impression among all bids received from the first subset of advertisers, determining a second subset highest bid for the first advertising impression among all bids received from the second subset of advertisers, determining a third subset highest bid for the first advertising impression among all bids received from the third subset of advertisers, and passing the first subset highest bid, the second subset highest bid, and the third subset highest bid for the first advertising impression to an ad exchange partner to permit the ad exchange partner to exceed the first subset highest bid, the second subset highest bid, and the third subset highest bid.).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent with the aforementioned teachings from Theodore with the motivation of determining a way to determine a highest bid (see paragraph 0029), when the patent determines the highest bid from multiple subsets of possible advertisements or advertisers (see claim 1)
	- Claims 7 and 16. US Patent does not teach the claim limitation. However, Theodore (United States Patent Application Publication number: US 2019/0130041) teaches this claim(see paragraph 0029, Examiner’s note: The method may further include passing the first advertising impression to a static waterfall to capture any static bids exceeding a highest bid among the highest bid among all bids received from the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers, and a highest bid received from the ad exchange partner).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent in view of Hua with the aforementioned teachings from Theodore with the motivation of determining a way to determine a highest bid (see paragraph 0029), when the patent determines the highest bid from multiple subsets of possible advertisements or advertisers (see claim 1)
	- Claim 8. US Patent does not teach the claim limitation. However, Theodore (United States Patent Application Publication number: US 2019/0130041) teaches this claim(see paragraph 0021, Examiner’s note: The method may further include notifying a winning bidder of success in bidding for the first advertising impression and serving an 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent in view of Hua with the aforementioned teachings from Theodore with the motivation of notifying a winner of an auction and serving an ad (see paragraph 0021), when serving a winner ad based on an auction is known (see claim 1). 
	-Claim 9. US Patent does not teach the claim limitation. However, Theodore (United States Patent Application Publication number: US 2019/0130041) teaches this claim(see paragraphs 0021 and 0100, Examiner’s note: “The control wrapper may include information relating to a refresh period for the first advertising impression, wherein the control wrapper causes a refresh of the bidding process and delivery of a refreshed advertisement after a predetermined time period.” and refreshes may be based on webpage content).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent in view of Hua with the aforementioned teachings from Theodore with the motivation of providing a way to serve new ads after a time period to generate additional revenue(see paragraphs 0021 and 0100), when serving a winner ad based on an auction is known (see claim 1) . 
	-Claim 10.  US Patent does not teach the claim limitation. However, Theodore (United States Patent Application Publication number: US 2019/0130041) teaches this claim(see paragraph 0021, Examiner’s note: The predetermined time period for the refresh of the bidding process and delivery of the refreshed

	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent in view of Hua with the aforementioned teachings from Theodore with the motivation of providing a way to serve new ads after a time period to generate additional revenue(see paragraphs 0021 and 0100), when serving a winner ad based on an auction is known (see claim 1) . 
	-Claim 11, US Patent does not teach the claim limitation.  However, Theodore (United States Patent Application Publication number: US 2019/0130041)  teaches wherein the first wrapper, the second wrapper, and the third wrapper include information defining a size of the first advertising impression and information predetermined for each advertiser of the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers to inform each advertiser of the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers of the size of the first advertising impression and any limitations on placement of the first advertising impression (see paragraph 0066, Examiner’s note: “The first wrapper, the second wrapper, and the control wrapper may include information defining a size of the first advertising impression and information predetermined for each advertiser of the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers to inform each advertiser of the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers of the size of the first 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent in view of Hua with the aforementioned teachings from Theodore with the motivation of providing a way to tell an advertiser what they are bidding on (see paragraphs 0021 and 0100), when providing an advertiser bidding on an ad impression information is known (see claim 1) .
	While Theodore clearly teaches informing advertisers on ad constraints with respect to serving ads including things like size and placement of impressions, Theodore does not expressly teach other known advertising constraints known for serving ads including a duration of ad impression and limitations of skipping ad impressions.
	However, Hua et al. which is in the art of inserting ads into video content (see abstract) teaches other known advertising constraints known for serving ads including a duration of ad impression and limitations of skipping ad impressions (see paragraph 0030, Examiner’s note: In one implementation, for example, such criteria is based on one or more of the length of the source video content, length and number of candidate adclip( s ), the number of times to insert particular ones of the candidate ad-clip(s), indications of whether to select contextually relevant and/or targeted ad-clip(s) for insertion, etc). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified US Patent in view of Hua 
	- Claim 12. US Patent does not teach the claim limitation. However, Theodore (United States Patent Application Publication number: US 2019/0130041)  teaches this limitation (see paragraph 0022, Examiner’s note: “The method may further include a step of automatically notifying the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers of an of a different advertisement size according to a device on which the advertisement is to be displayed.”). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent in view of Hua with the aforementioned teachings from Theodore with the motivation of providing a way to tell an advertiser what they are bidding on (see paragraphs 0021 and 0100), when providing an advertiser bidding on an ad impression information is known (see claim 1) .
	- Claim 13. US Patent teaches different combination of wrappers (see claim 1 and 19) however, does not teach claim 13. However Theodore (United States Patent Application Publication number: US 2019/0130041) teaches this claim (see paragraph 0023, Examiner’s note: “The control wrapper may be one of the first wrapper, the second wrapper, or the third wrapper.”).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Patent in view of Hua with the aforementioned teachings from Theodore with the motivation of providing a way to 
	-Claim 17. Patent does not teach the limitations.  Theodore (United States Patent Application Publication number: US 2019/0130041) teaches  wherein the first wrapper, the second wrapper, and the control wrapper include information defining a size of the first advertising impression and information predetermined for each advertiser of the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers to inform each advertiser of the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers of the size of the first advertising impression and a placement of the first advertising impression in the webpage (see paragraph 0029, Examiner’s note: “The first wrapper, the second wrapper, and the control wrapper may include information defining a size of the first advertising impression and information predetermined for each advertiser of the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers to inform each advertiser of the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers of the size of the first advertising impression and a placement of the first advertising impression within the webpage.”). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent in view of Hua with the aforementioned teachings from Theodore with the motivation of providing a way 
	Theodore teaches providing ad information so that an advertiser can bid(see paragraph 0029), however Theodore does not expressly teach (1) providing the duration of the ad impression and (2) providing ads in a video player or more specifically as recited in the claims before the video. 
	However, Hua et al. which is in the art of interesting ads into video content (see abstract) teaches (1) providing the duration of the ad impression (see paragraph 0030, Examiner’s note: In one implementation, for example, such criteria is based on one or more of the length of the source video content, length and number of candidate adclip( s ), the number of times to insert particular ones of the candidate ad-clip(s), indications of whether to select contextually relevant and/or targeted ad-clip(s) for insertion, etc). 
	(2) providing ads in a video player or more specifically as recited in the claims before the video (see Figure 2 and paragraphs 0017, 0030, and 0033, Examiner’s note: inserting ads before and after video content) 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified US Patent in view of Hua with the aforementioned teachings from Hua et al. with the motivation of providing a way to include other types or kinds of constraints for providing targeted online advertisements (see Hua et al. paragraph 0030) as well as insert ads at different points of a video (see Hua et al. Figure 2 and paragraphs 0017, 0030, and 0033) , when providing ads to content over the internet (see claim 1) is known.
-Claim 18. US Patent does not teach the limitations.  Theodore (United States Patent Application Publication number: US 2019/0130041) teaches these limitations (see paragraph 0030, Examiner’s note: The first wrapper, the second wrapper, and the control wrapper may include varying sets of information predetermined for each advertiser defining differing sizes of the first advertising impression depending on a resolution of a recipient device browsing to the webpage).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent in view of Hua with the aforementioned teachings from Theodore with the motivation of providing a way to tell an advertiser what they are bidding on (see paragraphs 0021 and 0100), when providing an advertiser bidding on an ad impression information is known (see claim 1)
	
	-Claim 20. Patent does not teach the limitations. Theodore (United States Patent Application Publication number: US 2019/0130041) teaches these limitations wherein the method further comprises: (see paragraph 0034, Examiner’s note: “The method may also include steps of”). 
	receiving a request to load the web page; (see paragraph 0034, Examiner’s note: “receiving a request to load the webpage”). 
	upon receiving the request to load the video player, setting up any necessary bid protocols to obtain bids from the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers; (see paragraph 0034, Examiner’s note: “upon receiving the request to load the webpage, setting up any necessary bid protocols 
	setting up a prebid engine adapted to send out bids to the advertisers; (see paragraph 0034, Examiner’s note: “setting up a prebid engine adapted to send out bids to the advertisers”). 
	sending a call to prime an ad exchange partner to be prepared to receive bids from the prebid engine; (see paragraph 0034, Examiner’s note: “and sending a call to prime an ad exchange partner to be prepared to receive bids from the prebid engine.”). 
	detecting a type of device requesting to load the webpage; (see paragraph 0034, Examiner’s note: “of detecting a type of device requesting to load the webpage”). 
	loading a relevant portion of an ad unit array based on the type of device requesting to load the webpage; and using the prebid engine and the relevant portion of the ad unit array to obtain bids from at least a portion of the first subset of advertisers, at least a portion of the second subset of advertisers, and at least a portion of the third subset of advertisers (see paragraph 0034, Examiner’s note: “loading a
relevant portion of an ad unit array based on the type of device requesting to load the webpage, and using the prebid engine and the relevant portion of the ad unit array to obtain bids from at least a portion of the first subset of advertisers, at least a portion of the second subset of advertisers, and at least a portion of the third subset of advertisers.”). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent in view of Hua with the aforementioned teachings from Theodore with the motivation of providing a way 


11.	The claims of the present application 17349143, 1-20, are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,929,893.  While the claims are not identical, they are not patentably distinct from each other because they obviously claim the same invention. 
	Specifically the only difference in the present applications independent claims as compared to those claims of US Patent No. 10,929,893, is that while the US Patent No. 10,929,893 recites a header bidding method and corresponding computer readable medium, it does not expressly teach inserting ads into videos or more specifically as recited in the claims ad impression for a video, a video header or a video player. 
	However, Hua et al. (US 2007/0204310) which is in the art of inserting ads into video content (see abstract) teaches inserting ads into videos or more specifically as recited in the claims ad impression for a video, a video header or a video player (see abstract, paragraphs 0024, 0030, 0034, and 0016, Examiner’s note: teaches inserting ads into videos (playback streams) over the internet through the use of a header onto a user’s browser 136 on a user’s  display device). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified US Patent No. 10,929,893 
	Further in the efforts of compact prosecution (limitations of the present application not found in the US Patent No. 10,929,893 beyond those discussed in the independent claims above):
	- Claim 2. US Patent does not teach the claim limitation. However, Theodore (United States Patent Application Publication number: US 2019/0130041) teaches this claim(see paragraph 0018, Examiner’s note: The control wrapper may be used to cut off bidding on the first advertising impression for the webpage after a predefined period of time has passed). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent in view of Hua with the aforementioned teachings from Theodore with the motivation of providing a way to control timing and synchronization of ad bidding (see paragraph 0018), when the patent uses the control wrapper to control timing and synchronization of ad bidding (see claim 1) 
	- Claim 3. US Patent does not teach the claim limitation. However, Theodore (United States Patent Application Publication number: US 2019/0130041) teaches this claim(see paragraph 0018, Examiner’s note: The control wrapper may cut off bidding 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent in view of Hua with the aforementioned teachings from Theodore with the motivation of providing a way to control timing and synchronization in ad bidding (see paragraph 0018), when the patent uses the control wrapper to control timing and synchronization in ad bidding (see claim 1)
	-Claim 4. US Patent does not teach the claim limitation. However, Theodore (United States Patent Application Publication Number: US 2019/0130041) teaches this claim(see paragraph 0018, Examiner’s note: The control wrapper may be configured to immediately terminate the bidding process of the first wrapper, the second wrapper, and the third wrapper for the first advertising impression when bids are received from all of the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent in view of Hua with the aforementioned teachings from Theodore with the motivation of providing a way to control timing and synchronization in ad bidding (see paragraph 0018), when the patent uses the control wrapper to control timing and synchronization in ad bidding (see claim 1)
	- Claim 5. US Patent does not teach the claim limitation. However, Theodore (United States Patent Application Publication number: US 2019/0130041) teaches this 
to an ad exchange partner to permit the ad exchange partner to exceed a highest overall bid. The highest bid for each wrapper and for each ad unit on that page load may be passed to the ad exchange partner (e.g. Google's Ad Exchange ), and the ad exchange partner must beat the highest bid amount across all wrappers”). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent  in view of Hua with the aforementioned teachings from Theodore with the motivation of determining a way to determine a highest bid (see paragraph 0019), when the patent determines the highest bid from multiple subsets of possible advertisements or advertisers (see claim 1)
	- Claims 6 and 15. US Patent does not teach the claim limitation. However, Theodore (United States Patent Application Publication number: US 2019/0130041) teaches this claim(see paragraph 0020, Examiner’s note: “The method may further include steps of determining a first subset highest bid for the first advertising impression among all bids received from the first subset of advertisers, determining a second subset highest bid for the first advertising impression among all bids received from the second subset of advertisers, determining a third subset highest bid for the first advertising impression among all bids received from the third subset of advertisers, and 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent with the aforementioned teachings from Theodore with the motivation of determining a way to determine a highest bid (see paragraph 0029), when the patent determines the highest bid from multiple subsets of possible advertisements or advertisers (see claim 1)
	- Claims 7 and 16. US Patent does not teach the claim limitation. However, Theodore (United States Patent Application Publication number: US 2019/0130041) teaches this claim(see paragraph 0029, Examiner’s note: The method may further include passing the first advertising impression to a static waterfall to capture any static bids exceeding a highest bid among the highest bid among all bids received from the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers, and a highest bid received from the ad exchange partner).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent in view of Hua with the aforementioned teachings from Theodore with the motivation of determining a way to determine a highest bid (see paragraph 0029), when the patent determines the highest bid from multiple subsets of possible advertisements or advertisers (see claim 1)
	- Claim 8. US Patent does not teach the claim limitation. However, Theodore (United States Patent Application Publication number: US 2019/0130041) teaches this claim(see paragraph 0021, Examiner’s note: The method may further include notifying a winning bidder of success in bidding for the first advertising impression and serving an advertisement of the winning bidder in the first advertising impression with the webpage).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent in view of Hua with the aforementioned teachings from Theodore with the motivation of notifying a winner of an auction and serving an ad (see paragraph 0021), when serving a winner ad based on an auction is known (see claim 1). 
	-Claim 9. US Patent does not teach the claim limitation. However, Theodore (United States Patent Application Publication number: US 2019/0130041) teaches this claim(see paragraphs 0021 and 0100, Examiner’s note: “The control wrapper may include information relating to a refresh period for the first advertising impression, wherein the control wrapper causes a refresh of the bidding process and delivery of a refreshed advertisement after a predetermined time period.” and refreshes may be based on webpage content).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent in view of Hua with the aforementioned teachings from Theodore with the motivation of providing a way to serve new ads after a time period to generate additional revenue(see paragraphs 0021 and 0100), when serving a winner ad based on an auction is known (see claim 1) . 
Claim 10.  US Patent does not teach the claim limitation. However, Theodore (United States Patent Application Publication number: US 2019/0130041) teaches this claim(see paragraph 0021, Examiner’s note: The predetermined time period for the refresh of the bidding process and delivery of the refreshed
advertisement may be modified based considerations such as a date of the year, a refresh period set by a winning advertiser, or demand for the webpage on which the first advertising impression is placed).  
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent in view of Hua with the aforementioned teachings from Theodore with the motivation of providing a way to serve new ads after a time period to generate additional revenue(see paragraphs 0021 and 0100), when serving a winner ad based on an auction is known (see claim 1) . 
	-Claim 11, US Patent does not teach the claim limitation.  However, Theodore (United States Patent Application Publication number: US 2019/0130041)  teaches wherein the first wrapper, the second wrapper, and the third wrapper include information defining a size of the first advertising impression and information predetermined for each advertiser of the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers to inform each advertiser of the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers of the size of the first advertising impression and any limitations on placement of the first advertising impression (see paragraph 0066, Examiner’s note: “The first wrapper, the second wrapper, and the control wrapper may include information defining a size of the first advertising impression and information predetermined for each advertiser of the first 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent in view of Hua with the aforementioned teachings from Theodore with the motivation of providing a way to tell an advertiser what they are bidding on (see paragraphs 0021 and 0100), when providing an advertiser bidding on an ad impression information is known (see claim 1) .
	While Theodore clearly teaches informing advertisers on ad constraints with respect to serving ads including things like size and placement of impressions, Theodore does not expressly teach other known advertising constraints known for serving ads including a duration of ad impression and limitations of skipping ad impressions.
	However, Hua et al. which is in the art of inserting ads into video content (see abstract) teaches other known advertising constraints known for serving ads including a duration of ad impression and limitations of skipping ad impressions (see paragraph 0030, Examiner’s note: In one implementation, for example, such criteria is based on one or more of the length of the source video content, length and number of candidate adclip( s ), the number of times to insert particular ones of the candidate ad-clip(s), 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified US Patent in view of Hua with above teachings of Hua et al. the motivation of providing a way to include other types or kinds of constraints for providing targeted online advertisements (see Hua et al. paragraph 0030), when providing an advertiser bidding on an ad impression information is known (see claim 1) .
	- Claim 12. US Patent does not teach the claim limitation. However, Theodore (United States Patent Application Publication number: US 2019/0130041)  teaches this limitation (see paragraph 0022, Examiner’s note: “The method may further include a step of automatically notifying the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers of an of a different advertisement size according to a device on which the advertisement is to be displayed.”). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent in view of Hua with the aforementioned teachings from Theodore with the motivation of providing a way to tell an advertiser what they are bidding on (see paragraphs 0021 and 0100), when providing an advertiser bidding on an ad impression information is known (see claim 1) .
	- Claim 13. US Patent teaches different combination of wrappers (see claim 1 and 19) however, does not teach claim 13. However Theodore (United States Patent Application Publication number: US 2019/0130041) teaches this claim (see paragraph 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Patent in view of Hua with the aforementioned teachings from Theodore with the motivation of providing a way to provide different combinations of wrappers (see Theodore paragraph 0023), when Patent practically suggests as much by teaching different combinations of wrappers (see claims 1 and 19)
	-Claim 17. Patent does not teach the limitations.  Theodore (United States Patent Application Publication number: US 2019/0130041) teaches  wherein the first wrapper, the second wrapper, and the control wrapper include information defining a size of the first advertising impression and information predetermined for each advertiser of the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers to inform each advertiser of the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers of the size of the first advertising impression and a placement of the first advertising impression in the webpage (see paragraph 0029, Examiner’s note: “The first wrapper, the second wrapper, and the control wrapper may include information defining a size of the first advertising impression and information predetermined for each advertiser of the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers to inform each advertiser of the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers of the size of the first 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent in view of Hua with the aforementioned teachings from Theodore with the motivation of providing a way to tell an advertiser what they are bidding on (see paragraphs 0021 and 0100), when providing an advertiser bidding on an ad impression information is known (see claim 1) .
	Theodore teaches providing ad information so that an advertiser can bid(see paragraph 0029), however Theodore does not expressly teach (1) providing the duration of the ad impression and (2) providing ads in a video player or more specifically as recited in the claims before the video. 
	However, Hua et al. which is in the art of interesting ads into video content (see abstract) teaches (1) providing the duration of the ad impression (see paragraph 0030, Examiner’s note: In one implementation, for example, such criteria is based on one or more of the length of the source video content, length and number of candidate adclip( s ), the number of times to insert particular ones of the candidate ad-clip(s), indications of whether to select contextually relevant and/or targeted ad-clip(s) for insertion, etc). 
	(2) providing ads in a video player or more specifically as recited in the claims before the video (see Figure 2 and paragraphs 0017, 0030, and 0033, Examiner’s note: inserting ads before and after video content) 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified US Patent in view of Hua 
	-Claim 18. US Patent does not teach the limitations.  Theodore (United States Patent Application Publication number: US 2019/0130041) teaches these limitations (see paragraph 0030, Examiner’s note: The first wrapper, the second wrapper, and the control wrapper may include varying sets of information predetermined for each advertiser defining differing sizes of the first advertising impression depending on a resolution of a recipient device browsing to the webpage).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent in view of Hua with the aforementioned teachings from Theodore with the motivation of providing a way to tell an advertiser what they are bidding on (see paragraphs 0021 and 0100), when providing an advertiser bidding on an ad impression information is known (see claim 1)
	
	-Claim 20. Patent does not teach the limitations. Theodore (United States Patent Application Publication number: US 2019/0130041) teaches these limitations wherein the method further comprises: (see paragraph 0034, Examiner’s note: “The method may also include steps of”). 
	receiving a request to load the web page; (see paragraph 0034, Examiner’s note: “receiving a request to load the webpage”). 
	upon receiving the request to load the video player, setting up any necessary bid protocols to obtain bids from the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers; (see paragraph 0034, Examiner’s note: “upon receiving the request to load the webpage, setting up any necessary bid protocols to obtain bids from the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers”). 
	setting up a prebid engine adapted to send out bids to the advertisers; (see paragraph 0034, Examiner’s note: “setting up a prebid engine adapted to send out bids to the advertisers”). 
	sending a call to prime an ad exchange partner to be prepared to receive bids from the prebid engine; (see paragraph 0034, Examiner’s note: “and sending a call to prime an ad exchange partner to be prepared to receive bids from the prebid engine.”). 
	detecting a type of device requesting to load the webpage; (see paragraph 0034, Examiner’s note: “of detecting a type of device requesting to load the webpage”). 
	loading a relevant portion of an ad unit array based on the type of device requesting to load the webpage; and using the prebid engine and the relevant portion of the ad unit array to obtain bids from at least a portion of the first subset of advertisers, at least a portion of the second subset of advertisers, and at least a portion of the third subset of advertisers (see paragraph 0034, Examiner’s note: “loading a
relevant portion of an ad unit array based on the type of device requesting to load the webpage, and using the prebid engine and the relevant portion of the ad unit array to 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent in view of Hua with the aforementioned teachings from Theodore with the motivation of providing a way to request relevant ads or bids from advertisers (see paragraphs 0034), when requesting ads advertisers based on header information from a user accessing a webpage is known (see claim 1)
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


14.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Theodore (United States Patent Application Publication Number: US 2019/0130441) .
	Examiner’s note:  Theodore (United States Patent Application Publication Number: US 2019/0130441) is prior art as it is more than a year before the filing date of the present application 17349143.  See priority section above. 
	As per claim 1, Theodore teaches A method for increasing the number of advertisers bidding on an advertising impression for a webpage while maintaining a low latency, the method comprising: (see abstract, Examiner’s note: increasing number of advertisers while maintaining low latency in a webpage). 
	providing a first wrapper as part of a header of a webpage, the first wrapper containing information relating to obtaining bids from a first subset of advertisers for a first advertising impression for the webpage; (see paragraph 0017, Examiner’s note: “the first wrapper containing information relating to obtaining bids from a first subset of advertisers for a first advertising impression for the webpage”). 
	providing a second wrapper as part of the header of the webpage, the second wrapper containing information relating to obtaining bids from a second subset of advertisers for the first advertising impression for the webpage; (see paragraph 0017, Examiner’s note: “providing a second wrapper as part of the header of the webpage, the second wrapper containing information relating to obtaining bids from a second subset of advertisers for the first advertising impression for the webpage”). 
	providing a third wrapper as part of the header of the webpage, the third wrapper containing information relating to obtaining bids from a third subset of advertisers for the first advertising impression for the webpage; (see paragraph 0017, Examiner’s note: providing a third wrapper as part of the header of the webpage, the third wrapper containing information relating to obtaining bids from a third subset of advertisers for the first advertising impression for the webpage). 
	providing a control wrapper as part of the header of the webpage, the control wrapper controlling synchronization among the first wrapper, the second wrapper, and the third wrapper; (see paragraph 0017, Examiner’s note: “control wrapper as part of the header of the webpage, the control wrapper controlling synchronization among the first wrapper, the second wrapper, and the third wrapper”). 
	receiving a request to load information on the webpage; and in response to the request to load the webpage, (see paragraph 0017, Examiner’s note: receiving a request to load the webpage, and in response to the request to load the webpage). 
 	using the information from the first wrapper, the second wrapper, and the third wrapper, with timing and synchronization controlled by the control wrapper, to simultaneously obtain bids for the first advertising impression for the webpage from the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers (see paragraph 0017, Examiner’s note: using the information from the first wrapper, the second wrapper, and the third wrapper, with timing and synchronization controlled by the control wrapper, to simultaneously obtain bids for the first advertising impression for the webpage from the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers). 
	While Theodore clearly teaches a header bidding method of increasing the number of advertisers while maintaining low latency in a webpage, Theodore does not expressly teach inserting ads into videos or more specifically as recited in the claims ad impression for a video, a video header or a video player. 
	However, Hua et al. which is in the art of inserting ads into video content (see abstract( teaches) inserting ads into videos or more specifically as recited in the claims ad impression for a video, a video header or a video player (see abstract, paragraphs 0024, 0030, 0034, and 0016, Examiner’s note: teaches inserting ads into videos (playback streams) over the internet through the use of a header onto a user’s browser 136 on a user’s  display device). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Theodore with the aforementioned teachings from Hua et al. with the motivation of providing a way to provide ads to another known type of internet content (see Hua et al. paragraphs 0002, 0011, 0016, and 0034), when providing ads to content over the internet is known (see Theodore paragraph 0003). 
	As per claim 2, Theodore teaches
	further comprising using the control wrapper to cut off bidding on the first advertising impression for the video after a predefined period of time has passed (see paragraph 0018, Examiner’s note: The control wrapper may be used to cut off bidding

	As per claim 3, Theodore teaches
	wherein the control wrapper cuts off bidding before bids are received from all of the first subset of advertisers, the second subset of advertisers, or the third set of advertisers (see paragraph 0018, Examiner’s note: The control wrapper may cut off bidding before bids are received from all of the first subset of advertisers, the second subset of advertisers, or the third set of advertisers). 
	As per claim 4, Theodore teaches 
	wherein the control wrapper is configured to immediately terminate the bidding process of the first wrapper, the second wrapper, and the third wrapper for the first advertising impression when bids are received from all of the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers (see paragraph 0018, Examiner’s note: The control wrapper may be configured to immediately terminate the bidding process of the first wrapper, the second wrapper, and the third wrapper for the first advertising impression when bids are received from all of the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers). 
	As per claim 5, Theodore teaches
	further comprising: determining a highest bid for each subset of advertisers for the first advertising impression among all bids received from the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers; and passing the highest bid for each subset of advertisers for the first advertising impression to an ad exchange partner to permit the ad exchange partner to exceed a highest overall bid (see paragraph 0019, Examiner’s note: “The method may further include steps of determining a highest bid for each subset of advertisers for the first advertising impression among all bids received from the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers and passing the highest bid for each subset of advertisers for the first advertising impression
to an ad exchange partner to permit the ad exchange partner to exceed a highest overall bid. The highest bid for each wrapper and for each ad unit on that page load may be passed to the ad exchange partner (e.g. Google's Ad Exchange ), and the ad exchange partner must beat the highest bid amount across all wrappers”). 
	As per claim 6, Theodore teaches
	further comprising: determining a first subset highest bid for the first advertising impression among all bids received from the first subset of advertisers; determining a second subset highest bid for the first advertising impression among all bids received from the second subset of advertisers; determining a third subset highest bid for the first advertising impression among all bids received from the third subset of advertisers; and passing the first subset highest bid, the second subset highest bid, and the third subset highest bid for the first advertising impression to an ad exchange partner to permit the ad exchange partner to exceed the first subset highest bid, the second subset highest bid, and the third subset highest bid (see paragraph 0020, Examiner’s note: “The method may further include steps of determining a first subset highest bid for the first advertising impression among all bids received from the first subset of advertisers, determining a second subset highest bid for the first advertising impression among all bids received from the second subset of advertisers, determining a third subset highest bid for the first advertising impression among all bids received from the third subset of advertisers, and passing the first subset highest bid, the second subset highest bid, and the third subset highest bid for the first advertising impression to an ad exchange partner to permit the ad exchange partner to exceed the first subset highest bid, the second subset highest bid, and the third subset highest bid.”).
	As per claim 7, Theodore teaches
	further comprising passing the first advertising impression to a static waterfall to capture any static bids exceeding a highest bid among the highest bid among all bids received from the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers, and a highest bid received from the ad exchange partner (see paragraph 0029, Examiner’s note: The method may further include passing the first advertising impression to a static waterfall to capture any static bids exceeding a highest bid among the highest bid among all bids received from the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers, and a highest bid received from the ad exchange partner). 
	As per claim 8, Theodore teaches
	further comprising notifying a winning bidder of success in bidding for the first advertising impression and serving an advertisement of the winning bidder in the first advertising impression with the webpage (see paragraph 0021, Examiner’s note: The method may further include notifying a winning bidder of success in bidding for the first advertising impression and serving an advertisement of the winning bidder in the first advertising impression with the webpage). 
	While Theodore clearly teaches a header bidding method of increasing the number of advertisers while maintaining low latency in a webpage, Theodore does not expressly teach the serving ads with a video player or more specifically as recited in the claims with the video player. 
	However, Hua et al. which is in the art of inserting ads into video content (see abstract teaches) teaches the serving ads with a video player or more specifically as recited in the claims with the video player (see abstract, paragraphs 0024, 0030, 0034, and 0016, Examiner’s note: teaches inserting ads into videos (playback streams) over the internet onto a video player on a user’s  display device). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Theodore  in view of Hua et al. with the aforementioned teachings from Hua et al. with the motivation of providing a way to provide ads to another known type of internet content (see Hua et al. paragraphs 0002, 0011, 0016, and 0034), when providing ads to content over the internet is known (see Theodore paragraph 0003). 
	As per claim 9, Theodore teaches
	wherein the control wrapper comprises information relating to a interrupt time for webpage content, wherein the control wrapper uses cached bids or causes a refresh of the bidding process and delivery of a refreshed advertisement after a predetermined time period of playback of the webpage content (see paragraphs 0021 and 0100, Examiner’s note: “The control wrapper may include information relating to a refresh period for the first advertising impression, wherein the control wrapper causes a refresh of the bidding process and delivery of a refreshed advertisement after a predetermined time period.” and refreshes may be based on webpage content). 
	While Theodore clearly teaches a header bidding method of increasing the number of advertisers while maintaining low latency in a webpage, Theodore does not expressly teach inserting ads into videos or more specifically as recited in the claims a playback video or the playback video 
	However, Hua et al. which is in the art of inserting ads into video content (see abstract teaches) teach the serving ads with a video player or more specifically as recited in the claims with the video player (see abstract, paragraphs 0024, 0030, 0034, and 0016, Examiner’s note: teaches inserting ads into videos (playback streams) over the internet onto a video player on a user’s  display device). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Theodore in view of Hua et al. with the aforementioned teachings from Hua et al. with the motivation of providing a 
	As per claim 10, Theodore teaches
	wherein the predetermined time period for the refresh of the bidding process and delivery of the refreshed advertisement is modified based on a refresh consideration selected from the group consisting of: a date of the year; a refresh period set by a winning advertiser; and demand for the webpage on which the first advertising impression is placed (see paragraph 0021, Examiner’s note: The predetermined time period for the refresh of the bidding process and delivery of the refreshed
advertisement may be modified based considerations such as a date of the year, a refresh period set by a winning advertiser, or demand for the webpage on which the first advertising impression is placed).  
	As per claim 11, Theodore teaches
	wherein the first wrapper, the second wrapper, and the third wrapper include information defining a size of the first advertising impression and information predetermined for each advertiser of the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers to inform each advertiser of the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers of the size of the first advertising impression and any limitations on placement of the first advertising impression (see paragraph 0066, Examiner’s note: 
	While Theodore clearly teaches informing advertisers on ad constraints with respect to serving ads including things like size and placement of impressions, Theodore does not expressly teach other known advertising constraints known for serving ads including a duration of ad impression and limitations of skipping ad impressions.
	However, Hua et al. which is in the art of inserting ads into video content (see abstract) teaches other known advertising constraints known for serving ads including a duration of ad impression and limitations of skipping ad impressions (see paragraph 0030, Examiner’s note: In one implementation, for example, such criteria is based on one or more of the length of the source video content, length and number of candidate adclip( s ), the number of times to insert particular ones of the candidate ad-clip(s), indications of whether to select contextually relevant and/or targeted ad-clip(s) for insertion, etc). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Theodore in view of Hua et 
	As per claim 12, Theodore teaches
	further comprising automatically notifying the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers of a different advertisement size according to a device on which the advertisement is to be displayed (see paragraph 0022, Examiner’s note: “The method may further include a step of automatically notifying the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers of an of a different advertisement size according to a device on which the advertisement is to be displayed.”). 

	As per claim 13, Theodore teaches
	wherein the control wrapper is one of the first wrapper, the second wrapper, or the third wrapper (see paragraph 0023, Examiner’s note: “The control wrapper may be one of the first wrapper, the second wrapper, or the third wrapper.”). 
	As per claim 14, Theodore teaches A method for multiplying a number of advertisers able to bid on advertising impressions for a webpage while maintaining a low latency, the method comprising: (see abstract, Examiner’s note: increasing number of advertisers while maintaining low latency in a webpage).
	providing a first wrapper as part of a header of a webpage, the first wrapper containing information relating to obtaining bids from a first subset of advertisers for a first advertising impression for the webpage; (see paragraph 0026, Examiner’s note: “The method includes steps of providing a first wrapper as part of a header of a webpage, the first wrapper containing information relating to obtaining bids from a first subset of advertisers for a first advertising impression for the webpage”). 
	providing a second wrapper as part of the header of the webpage, the second wrapper containing information relating to obtaining bids from a second subset of advertisers for the first advertising impression for the webpage; (see paragraph 0026, Examiner’s note: “providing a second wrapper as part of the header of the webpage, the second wrapper containing information relating to obtaining bids from a second subset of advertisers for the first advertising impression for the webpage”). 
	providing a control wrapper as part of the header of the webpage, the control wrapper containing information relating to obtaining bids from a third subset of advertisers for the first advertising impression for the webpage, and the control wrapper controlling synchronization among the first wrapper, the second wrapper, and the control wrapper; (see paragraph 0026, Examiner’s note: “and providing a control wrapper as part of the header of the webpage, the control wrapper containing information relating to obtaining bids from a third subset of advertisers for the first advertising impression for the webpage, and the control wrapper controlling 
	receiving a request to load the webpage; and in response to the request to load the webpage, (see paragraph 0026, Examiner’s note: “The method also includes steps of receiving a request to load the webpage and, in response to the request to load the webpage’). 
	 using the information from the first wrapper, the second wrapper, and the control wrapper, with timing and synchronization controlled by the control wrapper, to simultaneously obtain bids for the first advertising impression for the webpage from the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers (see paragraph 0026, Examiner’s note: “using the information from the first wrapper, the second wrapper, and the control wrapper, with timing and synchronization controlled by the control wrapper, to simultaneously obtain bids for the first advertising impression for the webpage from the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers.”). 
	While Theodore clearly teaches a header bidding method of increasing the number of advertisers while maintaining low latency in a webpage, Theodore does not expressly teach inserting ads into videos or more specifically as recited in the claims ad impression for a video, a video header or a video player. 
	However, Hua et al. which is in the art of inserting ads into video content (see abstract( teaches) inserting ads into videos or more specifically as recited in the claims ad impression for a video, a video header or a video player (see abstract, paragraphs 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Theodore with the aforementioned teachings from Hua et al. with the motivation of providing a way to provide ads to another known type of internet content (see Hua et al. paragraphs 0002, 0011, 0016, and 0034), when providing ads to content over the internet is known (see Theodore paragraph 0003). 

	As per claim 15, Theodore teaches
	further comprising: determining a first highest bid for the first advertising impression among all bids received from the first subset of advertisers; determining a second highest bid for the first advertising impression among all bids received from the second subset of advertisers; determining a third highest bid for the first advertising impression among all bids received from the third subset of advertisers; and passing the first, second, and third highest bids for the first advertising impression to an ad exchange partner to permit the ad exchange partner to match or exceed the first, second, or third highest bids (see paragraph 0027, Examiner’s note: The method may further include steps of determining a highest bid for each subset of advertisers for the first advertising impression among all bids received from the first subset of advertisers, 
	As per claim 16, Theodore teaches
	further comprising passing the first advertising impression to a static waterfall to capture any static bids exceeding a highest bid among the highest bid among all bids received from the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers, and a highest bid received from the ad exchange partner (see paragraph 0029, Examiner’s note: “The method may further include passing the first advertising impression to a static waterfall to capture any static bids exceeding a highest bid among the highest bid among all bids received from the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers, and a highest bid received from the ad exchange partner.”). 
	As per claim 17, Theodore teaches
	wherein the first wrapper, the second wrapper, and the control wrapper include information defining a size of the first advertising impression and information predetermined for each advertiser of the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers to inform each advertiser of the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers of the size of the first advertising impression and a placement of the first advertising impression in the webpage (see paragraph 0029, Examiner’s note: “The first 
	Theodore teaches providing ad information so that an advertiser can bid(see paragraph 0029), however Theodore does not expressly teach (1) providing the duration of the ad impression and (2) providing ads in a video player or more specifically as recited in the claims before the video. 
	However, Hua et al. which is in the art of inserting ads into video content (see abstract) teaches (1) providing the duration of the ad impression (see paragraph 0030, Examiner’s note: In one implementation, for example, such criteria is based on one or more of the length of the source video content, length and number of candidate adclip( s ), the number of times to insert particular ones of the candidate ad-clip(s), indications of whether to select contextually relevant and/or targeted ad-clip(s) for insertion, etc). 
	(2) providing ads in a video player or more specifically as recited in the claims before the video (see Figure 2 and paragraphs 0017, 0030, and 0033, Examiner’s note: inserting ads before and after video content) 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Theodore in view of Hua et  Figure 2 and paragraphs 0017, 0030, and 0033) , when Theodore practically suggests as much by teaching providing various types of advertising constraints to provide targeted advertisements to the user (see Theodore paragraph 0066, 0100, and 0102) when providing ads to content over the internet (see Theodore paragraph 0003) are both known.

	As per claim 18, Theodore teaches
	wherein the first wrapper, the second wrapper, and the control wrapper comprise varying sets of information predetermined for each advertiser defining differing sizes of the first advertising impression depending on a resolution of a recipient device browsing to the webpage (see paragraph 0030, Examiner’s note: The first wrapper, the second wrapper, and the control wrapper may include varying sets of information predetermined for each advertiser defining differing sizes of the first advertising impression depending on a resolution of a recipient device browsing to the webpage). 
	As per claim 19, Theodore teaches A non-transitory computer-readable medium storing computer program code configured to cause a computing device to implement a method for multiplying a number of advertisers able to bid on advertising impressions for a webpage while maintaining a low latency, the method comprising: (see paragraph 0033, Examiner’s note: According to further implementations of the invention, a non-transitory computer-readable medium stores computer program code configured to cause a computing device to implement a method for multiplying a number of advertisers able to bid on advertising impressions for a webpage while maintaining a low latency.
	providing a first wrapper as part of a header of a webpage, the first wrapper containing information relating to obtaining bids from a first subset of advertisers for a first advertising impression for the webpage; (see paragraph 0033, Examiner’s note: The method includes steps of providing a first wrapper as part of a header of a webpage, the first wrapper containing information relating to obtaining bids from a first subset of advertisers for a first advertising impression for the webpage). 
	providing a second wrapper as part of the header of the webpage, the second wrapper containing information relating to obtaining bids from a second subset of advertisers for the first advertising impression for the webpage; (see paragraph 0033, Examiner’s note: providing a second wrapper as part of the header of the webpage, the second wrapper containing information relating to obtaining bids from a second subset of advertisers for the first advertising impression for the webpage). 
	providing a control wrapper as part of the header of the webpage, the control wrapper containing information relating to obtaining bids from a third subset of advertisers for the first advertising impression for the web page, and the control wrapper controlling synchronization among the first wrapper, the second wrapper, and the control wrapper; (see paragraph 0033, Examiner’s note: and providing a control
wrapper as part of the header of the webpage, the control wrapper containing information relating to obtaining bids from a third subset of advertisers for the first 
	receiving a request to load the webpage; and  in response to the request to load the webpage, (see paragraph 0033, Examiner’s note: The method also includes steps of receiving a request to load the webpage, and in response to the request to load the webpage). 
	 using the information from the first wrapper, the second wrapper, and the control wrapper, with timing and synchronization controlled by the control wrapper, to simultaneously obtain bids for the first advertising impression for the webpage from the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers (see paragraph 0033, Examiner’s note: using the information from the first wrapper, the second wrapper, and the control wrapper, with timing and synchronization controlled by the control wrapper, to simultaneously obtain bids for the first advertising impression for the webpage from the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers). 
	While Theodore clearly teaches a header bidding method of increasing the number of advertisers while maintaining low latency in a webpage, Theodore does not expressly teach inserting ads into videos or more specifically as recited in the claims ad impression for a video, a video header or a video player. 
	However, Hua et al. which is in the art of inserting ads into video content (see abstract( teaches) inserting ads into videos or more specifically as recited in the claims ad impression for a video, a video header or a video player (see abstract, paragraphs 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Theodore with the aforementioned teachings from Hua et al. with the motivation of providing a way to provide ads to another known type of internet content (see Hua et al. paragraphs 0002, 0011, 0016, and 0034), when providing ads to content over the internet is known (see Theodore paragraph 0003). 

	As per claim 20, Theodore teaches
	wherein the method further comprises: (see paragraph 0034, Examiner’s note: “The method may also include steps of”). 
	receiving a request to load the web page; (see paragraph 0034, Examiner’s note: “receiving a request to load the webpage”). 
	upon receiving the request to load the video player, setting up any necessary bid protocols to obtain bids from the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers; (see paragraph 0034, Examiner’s note: “upon receiving the request to load the webpage, setting up any necessary bid protocols to obtain bids from the first subset of advertisers, the second subset of advertisers, and the third subset of advertisers”). 
	setting up a prebid engine adapted to send out bids to the advertisers; (see paragraph 0034, Examiner’s note: “setting up a prebid engine adapted to send out bids to the advertisers”). 
	sending a call to prime an ad exchange partner to be prepared to receive bids from the prebid engine; (see paragraph 0034, Examiner’s note: “and sending a call to prime an ad exchange partner to be prepared to receive bids from the prebid engine.”). 
	detecting a type of device requesting to load the webpage; (see paragraph 0034, Examiner’s note: “of detecting a type of device requesting to load the webpage”). 
	loading a relevant portion of an ad unit array based on the type of device requesting to load the webpage; and using the prebid engine and the relevant portion of the ad unit array to obtain bids from at least a portion of the first subset of advertisers, at least a portion of the second subset of advertisers, and at least a portion of the third subset of advertisers (see paragraph 0034, Examiner’s note: “loading a
relevant portion of an ad unit array based on the type of device requesting to load the webpage, and using the prebid engine and the relevant portion of the ad unit array to obtain bids from at least a portion of the first subset of advertisers, at least a portion of the second subset of advertisers, and at least a portion of the third subset of advertisers.”). 
		While Theodore clearly teaches a header bidding method of increasing the number of advertisers while maintaining low latency in a webpage, Theodore does not expressly teach the serving ads with a video player or more specifically as recited in the claims the video player. 
video player (see abstract, paragraphs 0024, 0030, 0034, and 0016, Examiner’s note: teaches inserting ads into videos (playback streams) over the internet onto a video player on a user’s  display device). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Theodore  in view of Hua et al. with the aforementioned teachings from Hua et al. with the motivation of providing a way to provide ads to another known type of internet content (see Hua et al. paragraphs 0002, 0011, 0016, and 0034), when providing ads to content over the internet is known (see Theodore paragraph 0003). 
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. 5 Questions to Ask when Considering Server Side Header Bidding March 2017 provides an overview of wrappers as well as advantages and disadvantages of different implementations (See pages 2 and 5)
	b. Client-side or Server-side? A False Dichotomy October 18, 2017 teaches that multi- wrapper solutions add complexity to the overall stackup setup and management often negatively impacting revenue and yield, as well as implementing multi wrapper falls apart in setup troubleshooting and line item creating and sales challenge optimization (see page 2)
Guermas (WO 2017/0197000) teaches response latencies in a system are reduced by performing a plurality of auctions in parallel using respective processing threads (see abstract)
	d. Guide to Header Bidding Wrappers Internet Archive Way Back machine Capture Date of 10-25-2016 teaches a wrapper sends multiple requests to multiple SSPs (see page 2)
	e. Header Bidding Wrappers are the Next Adtech Craze For Large Publishers 8-24-2016 teaches the trend of wrapper's for advertising (see pages 2-3)
	f. Header Bidding: Disruptive Innovation Most Publishers Welcome Feb 3, 2017 teaches about the history of header bidding and the pros and cons (see pages 1-6)
	g. Saifee (WO 2015/024003) teaches multiple parallel requests are sent from the end user's browser client to multiple real-time bidders who respond with a bid and advertisement for each unit, the bids are compared within the end-user's browser and the winning bid is sent to an ad serving system to be compared with other statically priced advertisements and exchange demand to determine the winning advertisements that will be displayed to the end user (see abstract)
	h. The Definitive Guide to Header Bidding February 17, 2016 teaches background regarding header bidding and contrasts it to traditional waterfall setup (see pages 1-12)
	i. Unwrapping Wrapper Technology: How Does Your Wrapper Stack Up November 28, 2017 teaches "otherwise, they may be creating new complications by running multiple wrapper solutions simultaneously, just as they have been doing with multiple header bidders"
 What is a Header Bidder Wrapper and How Does it Work? March 21, 2017 teaches what a header bidding wrapper is and how it works (see pages 1-3)
	k. WTF are Wrapper Tags? December 7, 2016 teaches about wrappers and bidding (see pages 1-3)
	I.Guermas et al. (United States Patent Application Publication Number: US 2017/0330245) teaches response latencies in a system are reduced by performing a plurality of actions in parallel using respective processing threads (see abstract)
	m. Saifee et al. (United States Patent Application Publication Number: US 2015/0051986) teaches for each ad unit displayed on a page sending multiple parallel requests to multiple real time bidders who respond with a bid and an advertisement for each unit (see abstract)
	n. Johnston, JR et al. (United States Patent Application Publication Number: US 2020/0019983) teaches header bidding solutions have been proposed by a number of players in the field and organizing multiple wrappers is sub-optimal (see paragraph 0033)
	o. PubMatic Header Bidding Wrappers: 6 Questions Publishers Need to Ask Post date of 8/31/2017 teaches how wrapper tags work (see pages 1 -2)
	p. PubMatic Q3 2017 Quarterly Mobile Index Report Shows Header Bidding Gaining Worldwide Adaption 2 December 2017 page 1 teaches "Publishers should be in control of their ad decisioning and those looking to take advantage of both server-side and client-side header bidding should implement a single, holistic wrapper solution to avoid the limitations of a multi-wrapper solution."
Xiong et al. (United States Patent Application Publication Number: US 2015/0278876) teaches real time bidding across multiple different bidders in an ad auction in response to an impression request (see abstract) 
	r.	Zacharski et al. (United States Patent Application Publication Number: US 2019/0043092) teaches dynamic header bidding configurations (see abstract) 
	s.	Nolet et al. (United States Patent Application Publication Number: US 2022/0051295) teaches a bid request based on ad calls (see abstract) 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621